Citation Nr: 1610316	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for a low back disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from January 1981 to January 1985.
 
This appeal comes before the Department of Veteran Affairs (VA) Board of Veterans' Appeals (Board) from November 2007 rating decision of the VA Regional Office (RO) in San Diego California that denied entitlement to service connection for bilateral hearing loss, tinnitus, PTSD and a low back disorder.  The Veteran perfected timely appeal as to all claims.
 
By rating decision in July 2010, VA granted entitlement to service connection for bilateral hearing loss and tinnitus.  These are full grants of those benefits sought on appeal and they are no longer for appellate consideration.
 
The case was remanded for further development by Board decision in June 2013.
 
Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran asserts that he has low back and psychiatric disorders which are of service onset and for which service connection is warranted.  
 
Service treatment records reflect that the Veteran was treated for back pain in service in 1981 diagnosed as lumbar myospasm.  Following a motor vehicle accident in 1983 the appellant was diagnosed with a strain.  On service discharge examination in December 1984, the appellant reported recurrent back pain, and the physician while finding a normal spine noted that appellant reported occasional back pain after an auto accident in 1983.  Post service, there is no record of treatment for any disability for 20 years.  
 
The Veteran was afforded a VA examination for the back in September 2013.  Following examination, the examiner opined that the condition was less likely than not incurred in or caused by in-service injury and complaints.  The Board observes, however, that although the examiner chronicled the in-service clinical data relating to the back and thereafter, and offered a detailed exposition pertaining to the origins and course of degenerative disc disease, he did not provide any opinion or rationale for the conclusion that this claimant's current back disability was not traceable to service.  The VA physician merely offered a conclusory response that failed to provide the required clinical rationale as requested in the Board's July 2013 remand.
 
The Board points out that a summary statement without rationale is insufficient.  Although there is a lot of general information about degenerative disc disease, the examiner does not specifically address causation or lack thereof relative to the Veteran for an informed VA decision in this matter.  It is well established that the Board is prohibited from making conclusions using on its own medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Further, a remand by the Board confers on the appellant a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  The Board would be remiss in its duty to assist and afford the appellant every consideration of due process if it did not ensure that each examination request is properly and completely executed.  As such, this issue must be remanded once again for further development, to include a current VA back examination and opinion.
 
Review of the record also discloses that the appellant was afforded a mental health evaluation by a VA psychologist in March 2007 who initially proposed diagnoses of depressive disorder, not otherwise specified and PTSD.  The examiner ultimately stated that the Veteran had signs and symptoms consistent with major depressive disorder and did not have another mental health diagnosis or medical illness that would account for this.  The record reflects, however, that subsequent to such, the appellant was authorized treatment for PTSD.  

The record reflects that when examined for VA compensation purposes in September 2013, another VA psychologist found that although the Veteran's symptoms did not meet the full diagnostic criteria for posttraumatic stress disorder, the traumatic military events he reported and experienced in service contributed to a current diagnosis of anxiety disorder, not otherwise specified.  As such, the Board finds that there is some conflict and inconsistencies in the findings such that an examination by a VA psychiatrist is warranted. See Hyder v. Derwinski, 1 Vet.App. 221 (1991).
 
The Board would also point out that despite being separated from service in 1985, there is no post service clinical data until VA outpatient notes dated in 2005 are shown.  As a consequence, the Veteran's claims are substantially compromised by the lack of clinical records of treatment for either of the claimed disorders for 20 years or more following his separation from active duty.  Therefore, it would behoove the Veteran to provide additional information and/or authorization so that the clinical records from all providers who treated him for  the claimed disabilities since 1985 are available for consideration.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran and request that he sign authorizations identifying the names and addresses of all providers who have treated him for back and/or psychiatric disabilities from 1985 to 2005.  This includes identifying treatment provided by any private and/or VA health care provider.  After securing any necessary releases, the RO should request this information, if not already of record.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond..
 
2.  Schedule the Veteran for an orthopedic examination by a physician who has not previously seen him.  Provide the examiner with access to the Virtual VA/VBMS file, as well as a copy of this remand.  The examiner should provide a detailed statement of the Veteran's pertinent medical history, current complaints and clinical findings.  After examination and a thorough review of the record, the examiner must answer the following with a well-reasoned supporting rationale:
 
Is it at least as likely as not, i.e., is there a 50/50 chance that the Veteran's current back disorder, or any component thereof, is related to complaints in service, to include in-service treatment for lumbar muscle spasm in 1981 and back complaints after a motor vehicle accident in 1983.  A complete and well-reasoned rationale must accompany the opinion offered.  
 
3.  Schedule the Veteran for an examination by a VA psychiatrist who has not previously examined him.  All pertinent records must be reviewed and considered and any clinical tests deemed necessary should be accomplished.  The findings should be reported in detail.  The examiner must state  whether any psychiatric disorder, including but not limited to PTSD, can be clinically established.  For each diagnosed psychiatric disorder the examiner must opine whether it is as likely as not (50 percent probability or higher) that the disorder is caused by the Veteran's in-service experiences, or whether it is more likely than not, i.e., there is greater than a 50/50 chance, that the disorder is of post service onset and unrelated to active duty.  If the conclusions reached vary from other evidence on file, the medical reasoning must be completely set forth.  The examination report must include well-reasoned rationale for all opinions and conclusions reached.
 
4.  Each examiner is advised that if the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

Further, each examiner is advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since active duty.  The examiners are notified that while the Veteran is not competent to diagnose his disabilities, he is competent to state that he has had symptoms since active duty.  The examiners are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous

5.  The RO must ensure that the medical reports requested above fully comply with this remand and its instructions.  If a report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction.
 
6.  After taking any further development deemed appropriate, the RO should re-adjudicate the claims.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

